COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-11-00379-CR
IN RE: SHANNON MARK DOUTHIT,
                                                  §             ORIGINAL PROCEEDING
RELATOR.                                                       ON PETITION FOR WRIT OF
                                                  §                  MANDAMUS


                                 MEMORANDUM OPINION

       Relator Shannon Douthit, pro se, has filed a petition for writ of mandamus requesting that

this Court compel the presiding judge of the 394th Judicial District Court of Presidio County

Texas, to consider and grant his application for writ of habeas corpus pursuant to Texas Code of

Criminal Procedure Article 11.07.

       Relief by writ of mandamus is appropriate in instances where the relator demonstrates

there is no adequate remedy at law available to correct the alleged harm, and that the action

sought is not discretionary. See Simon v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App.

2009)(orig. proceeding). Based on the record before us, Relator has not demonstrated he is

entitled to mandamus relief. See TEX.R.APP.P. 52.3. Accordingly, the petition is DENIED.



January 18, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)